Dismissed and Memorandum Opinion filed July 3, 2003








Dismissed and Memorandum Opinion filed July 3, 2003.
 
 
 
 
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00367-CV
____________
 
ROSA MARIA BRISENO DE BARAJAS, Appellant
 
V.
 
WA FU CHINESE RESTAURANT, HOUSTON DLP
INVESTMENTS, INC., and SOUTHWEST HOUSTON DLP INVESTMENTS, INC., Appellees
 

 
On Appeal from the 129th District Court
Harris
County, Texas
Trial Court Cause No. 01-57181
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a final summary judgment signed
February 26, 2003.  On June 26, 2003,
appellant filed a motion to dismiss the appeal because the case has been
settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 3, 2003.
Panel consists of Chief Justice Brister and Justices Fowler and Edelman.